Citation Nr: 0218588	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  00-24 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke


REMAND

The veteran served on active duty from July 6, 1972 to 
July 27, 1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In April 2002, the Board remanded this case to afford the 
veteran an opportunity to testify before a member of the 
Board appearing at the local RO, pursuant to his February 
2002 request for such hearing.  Accordingly, the RO 
acknowledged the veteran's request for a Travel Board 
hearing in a May 2002 letter, and offered the veteran the 
opportunity to appear before a member of the Board via 
teleconference.  Later the same month, the veteran 
submitted a request for a video teleconference hearing 
before a member of the Board.

In October 2002, the RO sent the veteran notice that his 
video teleconference hearing had been scheduled for 
December, 2002.  A handwritten note on the face of the 
letter indicates that the hearing was not held, to allow 
his new representative (Disable American Veterans) time to 
prepare, and would be rescheduled.  

The claims file does not show that the veteran has 
withdrawn his request for a hearing before a member of the 
Board.

The Board further notes that the only VA Form 21-22, 
"Appointment of Veterans Service Organization as 
Claimant's Representative," of record is dated in February 
2001 and appoints Texas Veterans Commission as the 
representative.

To ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following 
development:

1.  The RO should clarify the veteran's 
representation.

2.  The RO should schedule the veteran 
for a hearing before a member of the 
Board appearing at the local RO or via 
video teleconference.

Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).





